Motion to dismiss appeal on the ground that appellants are not parties aggrieved, renewed by permission on the argument of *1168the appeal (Matter of Connaughton v. Taylor, ante, p. 950) denied, without costs. (See Matter of Connaughton v. Taylor, post, p. 1169, decided herewith.) Appellants may be considered parties aggrieved by the order appealed from, as persons ■interested in upholding the determination reviewed in the proceeding (Civ. Prae. Act, § 1298) and by virtue of their interest in the enforcement of the State Civil ■Service Law and of the provisions of section 6 of article Y of the State Constitution with respect to competitive civil service examinations (cf. Matter of Chironna V. Watson, 304 N. Y. 255). Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.